Citation Nr: 9909223	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel








INTRODUCTION

The veteran had active military service from August 1968 to 
November 1970.  

This appeal arose from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).  The RO granted entitlement to service 
connection for PTSD and assigned a noncompensable evaluation.  

In March 1998, while adjudicating another issue, the Board of 
Veterans' Appeals (Board) noted that in March 1997 the 
veteran's representative submitted a Notice of Disagreement 
(NOD) with the July 1996 rating decision.  In accordance with 
Godfrey v. Brown, 7 Vet. App. 398 (1995), the Board remanded 
the issue of entitlement to an increased (compensable) 
evaluation for PTSD for issuance of a statement of the case 
(SOC).  

The requested action was completed, and the case has been 
forwarded to the Board of for appellate review.  


FINDING OF FACT

The veteran did not file a substantive appeal on the issue of 
entitlement to an increased evaluation for PTSD.  


CONCLUSION OF LAW

The criteria for dismissal of the appeal have been met.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In July 1996 the RO granted entitlement to service connection 
for PTSD and a noncompensable evaluation was assigned.  

In March 1997 the veteran's representative submitted a 
statement expressing disagreement with the noncompensable 
evaluation.  

In July 1998 an SOC was issued.  The veteran was notified 
that to complete an appeal to the Board on the issue, a 
formal appeal would have to be filed within 60 days or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action appealed.  A VA 
Form 9, Appeal to the Board of Veterans' Appeals, was 
provided to him.  He was notified that he could request 
additional time to file a substantive appeal.  The SOC was 
copied to the veteran's representative.  

The veteran did not file the VA-9 or any other substantive 
appeal.  Although the Board's remand stated that the claim 
was to be returned to the Board "if otherwise in order" the 
RO returned the matter to the Board, despite the absence of a 
substantive appeal.  

Criteria

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals" or 
correspondence containing the necessary information.  If the 
SOC or supplemental statement of the case (SSOC) addressed 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected for all of those issues or 
must specifically identify the issues appealed.  


The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations being appealed.  To the extent feasible, the 
argument should be related to specific items in the SOC or 
prior SSOCs.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination or determinations being appealed.  The Board 
will not presume that an appellant agrees with any statement 
of fact in an SOC or SSOC that is not specifically contested.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202.  

Except f the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  

Analysis

A March 1997 statement by the veteran's representative was 
construed as a timely NOD with the July 1996 rating decision.  
In accordance with Godfrey v. Brown, 7 Vet. App. 398 (1995), 
the Board remanded the issue of entitlement to an increased 
(compensable) evaluation for PTSD for issuance of an SOC.  
The RO issued an SOC containing a statement of procedural and 
appellate rights.  

The veteran did not submit a substantive appeal or request 
additional time to do so.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  
38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 
20.302(b).


ORDER

The appeal is dismissed.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


